On Petition for Rehearing.
Comstock, J.
8. The note was dated September 1, 1890, in favor of payee, due ten years after date. The decedent died March 5, 1900., This action was commenced in April, 1903. There is no evidence that the note was payable in a bank of the State, and no presumption will be indulged that it was. Nor will it be presumed that the payee intentionally parted with title or possession. The evidence fairly warrants the conclusion that the note is lost and out of circulation.
Petition for rehearing overruled.